In an action to recover damages for *313personal injuries, the defendant Baruch Moppa appeals, as limited by his brief, from so much an order of the Supreme Court, Nassau County (Roncallo, J.), entered September 19, 1991, as upon reargument, adhered to its original determination denying his motion for summary judgment dismissing the complaint and all cross claims insofar as they are asserted against him.
Ordered that the order is affirmed insofar as appealed from, with costs payable to the plaintiff.
When an owner out of possession reserves a right under the terms of a lease to enter upon the premises for purpose of inspecting the same and making certain repairs thereon, the reservation may be deemed to constitute sufficient retention of control so as to permit a finding that he or she had constructive notice of the defective condition so as to subject the owner to liability (see, Worth Distribs. v Latham, 59 NY2d 231, 238; Hecht v Vanderbilt Assocs., 141 AD2d 696; Pellegrino v Walker Theatre, 127 AD2d 574). Mangano, P. J., Rosenblatt, Lawrence and Joy, JJ., concur.